Citation Nr: 1508233	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-05 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether there is clear and unmistakable error (CUE) in a July 1977 rating decision that assigned an effective date of December 30, 1975, for the award of service connection for depressive neurosis.  

2.  Whether there is CUE in a July 1978 rating decision, as revised in November 2012, which assigned a 10 percent rating for depressive neurosis effective December 30, 1975.

3.  Whether there is CUE in a September 1993 rating decision that assigned an effective date of October 19, 1987, for the award of service connection for posttraumatic stress disorder (PTSD) and the assignment of a 30 percent rating (that was subsequently increased to 100 percent).


REPRESENTATION

Veteran represented by:	Peter J. Sebekos, Attorney

WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012, November 2012, and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified at a hearing before a Decision Review Officer in September 2012 and at a Board hearing before the undersigned in October 2014 setting forth his contentions.  Transcripts of both hearings have been associated with the claims file.  

In light of the complexity of this appeal, the Board will first provide a summary of the procedural history to date.  The RO initially denied the Veteran's claims for service connection for a psychological disorder in February 1968, October 1969, and January 1970 because he failed to report for a VA examination.  Thereafter, the Veteran filed a petition to reopen his claim for service connection for a psychological disorder in December 1975, and in a July 1977 rating decision, the RO granted service connection for depressive neurosis, assigning a non-compensable rating effective December 30, 1975.

Thereafter, in a July 1978 rating decision, the RO awarded a higher 10 percent rating for the Veteran's service-connected depressive neurosis, effective January 19, 1978.  Significantly, however, in a subsequent November 2012 rating decision, the RO determined that there was CUE in the July 1978 rating decision, which was revised to allow for an earlier effective date for the award of a 10 percent rating for depressive neurosis dating back to the initial award of service connection-December 30, 1975.  Specifically, the RO found that new and material evidence in the form of a May 1978 VA examination report had been submitted within one year of the prior July 1977 rating decision and that the receipt of such new and material evidence rendered the July 1977 rating decision non-final with respect to the disability rating assigned.  The change made in November 2012 on the basis of CUE has the same effect as if it had been made on the date of the prior July 1978 rating decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a) (2014).  

On October 19, 1987, the Veteran filed a claim for service connection for PTSD.  The statements he submitted in support of his claim in January 1988 were also interpreted as a claim for an increased rating for his service-connected depressive neurosis.  See September 1988 rating decision (denying service connection for PTSD and also denying an increased rating for depressive neurosis).  The Veteran filed a timely Notice of Disagreement with the September 1988 rating decision, and a very lengthy appeal ensued.  See November 1988 Notice of Disagreement; November 1988 Statement of the Case; May 1989 Decision Review Officer determination; June 1989 rating decision (decreasing the rating assigned for the psychological disorder, now rated as dysthymic disorder, to non-compensable); July 1989 Supplemental Statement of the Case; timely filed April 1990 Substantive Appeal following the August 1989 request for an extension; September 1990 rating decision; October 1990 Supplemental Statement of the Case; December 1991 Board Remand; April 1992 rating decision; April 1992 Supplemental Statement of the Case; July 1992 Informal Hearing Presentation; and February 1993 Board decision (granting service connection for PTSD and remanding the issue of entitlement to an increased rating for depressive neurosis, to include an evaluation of any symptoms associated with the recently-allowed service-connected PTSD).  

With respect to the issue of PTSD, as just discussed, the Board granted service connection for this disability in a February 1993 decision.  Thereafter, in a September 1993 rating decision, which implemented the service connection grant, the RO assigned an initial 30 percent rating for PTSD, effective October 19, 1987.  See September 1993 rating decision.  In doing so, the RO noted that the Veteran's service-connected dysthymic disorder was rated as a single entity with the newly established PTSD, and as such, revised the name of his psychological condition to "PTSD (formerly diagnosed as dysthymic disorder)".  In this regard, as noted in the Board's November 2011 decision, it is evident from the explanation in the September 1993 rating decision that the RO re-characterized the Veteran's service-connected disability because depressive neurosis and PTSD are both psychoneuroses that are evaluated under the same rating criteria.  

The Veteran disagreed with the 30 percent disability rating assigned in the September 1993 rating decision, and an appeal ensued until a 100 percent rating was eventually granted in a January 1999 Board decision.  See November 1993 Notice of Disagreement with initial rating for PTSD; May 1994 Supplemental Statement of the Case (SSOC) (now listing the issue on appeal as entitlement to an increased rating for PTSD); February 1995 rating decision; February 1995 Supplemental Statement of the Case; January 1996 Board Remand; September 1996 Supplemental Statement of the Case; August 1997 rating decision; September 1997 Board Remand; May 1998 Supplemental Statement of the Case; and January 1999 Board decision (awarding a 100 percent rating for PTSD); and February 1999 rating decision (effectuating the Board's grant of 100 percent and assigning an effective date of October 19, 1987).  

The Veteran then disagreed with the effective date assigned for both the award of service connection for PTSD, as well as the 100 percent rating assigned.  See Veteran's April 1999 Notice of Disagreement.  The Board will first discuss the claim for an earlier effective date for the assignment of a 100 percent rating for PTSD.  

A February 2001 Board remand determined that the Veteran's Notice of Disagreement with the 100 percent rating assigned was timely and, pursuant to the remand, an April 2001 Statement of the Case was issued with regard to this issue.  He perfected his appeal in May 2001, but then submitted a signed withdrawal of his appeal for an earlier effective date for the assignment of a 100 percent rating for PTSD in June 2001.  Thereafter, the Veteran claimed that the withdrawal was a falsehood and argued for many years that the issue was still on appeal.  However, in May 2006, the Board issued a decision finding that the Veteran effectively withdrew his appeal and dismissed the claim for entitlement to an effective date earlier than October 19, 1987, for the assignment of a 100 percent evaluation for PTSD.  This decision was affirmed by the U.S. Court of Appeals for Veterans Claims (Court) in May 2008.  

Turning to the Veteran's claim for entitlement to an earlier effective date for the award of service connection for PTSD, this claim was also ultimately dismissed.  Although a February 2009 Board decision initially incorrectly referred a claim to reopen the issue of entitlement to an earlier effective date for PTSD, such referral was determined to be precluded by law.  See April 2009 deferred rating decision; November 2009 letter to the Veteran (explaining that the Veteran may instead file a motion to revise based on CUE with respect to the assignment of an effective date in final RO decisions); November 2011 Board decision (explaining that there can be no freestanding claim for an earlier effective date), which was affirmed in relevant part by the Court in an April 2013 decision; see also Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006). 

With respect to depressive neurosis, the Board notes that the Veteran's January 1988 claim and appeal for an increased rating for depressive neurosis was remanded by the Board in February 1993; however, this issue was not separately adjudicated from the rating assigned for the Veteran's newly service-connected PTSD.  Rather, consistent with the February 1993 Board remand, his newly-granted PTSD symptoms were considered in assigning his psychological disability rating.  See March 1994 Supplemental Statement of the Case.  Inasmuch as a 100 percent evaluation was eventually awarded for his PTSD, effective October 19, 1987, prior to the date of his claim for an increased rating for depressive neurosis, it appears that the Board and the RO determined that this constituted a full grant of benefits with respect to his appeal for an increased rating for depressive neurosis.  

In this regard, the Board notes that, in Amberman v. Shinseki, the Federal Circuit recognized that separately diagnosed psychiatric conditions could be service connected but could not be separately rated unless they resulted in different manifestations.  570 F.3d 1377, 1381 (Fed. Cir. 2009) ("Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder.").  In this regard, the Federal Circuit found that it was possible that evidence could be received that reflected that two conditions resulted in different manifestations, thus allowing the two conditions to be separately rated.  Id.  For example, in Amberman, the Federal Circuit stated that "bipolar affective disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability."  Id.  Here, the September 1993 rating decision stated that the Veteran's dysthymic disorder, previously diagnosed as depressive neurosis, was to be "rated as a single entity with the newly established [PTSD]" because "[b]oth of these conditions are anxiety disorders."  Additionally, a subsequent November 2011 Board decision, affirmed in relevant part by the Court, further determined that "[t]here were no records showing treatment for any psychiatric problems during the one year period prior to the date of receipt of his claim [for PTSD] in October 1987."  As such, the record reflects that the Veteran's depressive neurosis symptomatology is contemplated by the 100 percent disability rating assigned for the Veteran's service-connected PTSD, effective October 19, 1987.

In November 2009, the Veteran filed a new claim asserting CUE in the September 1993 rating decision that established the effective date for the award of service connection for PTSD.  The RO denied this claim in a December 2009 rating decision, the Veteran appealed, and in a November 2011 decision, the Board determined that CUE did not exist in the September 1993 rating decision.  In making this determination, the Board addressed two theories of CUE asserted by the Veteran.  First, the Board addressed the Veteran's theory that, "since he was granted a total rating for pension purposes in 1978 because of his psychiatric problems, the subsequent finding by the Board in 1999 that he was 100 percent disabled by reason of his PTSD is evidence that his disability had been present since 1978, and that it was CUE not to have granted him service connection and a 100 percent rating back to at least 1978."  In this regard, the Board found that the Veteran's disagreement with the September 1993 rating decision was basically a disagreement with how the evidence was weighed, and that his theory of error was "not only factually inaccurate," but also failed to provide a valid argument that there was error in the 1993 rating decision.  

The Board also addressed the Veteran's August 2009 theory of error that his illness prevented him from functioning normally after he initially filed his claim for a psychiatric disorder in 1967.  Specifically, the Board stated:

As to the Veteran's testimony to the effect that he was not competent to follow through on his earlier claims, and either ignored the notices to report for the VA examinations or was busy attending to more pressing health issues, there is no evidence that the Veteran was incompetent.  In any event, the rating decisions prior to 1993 are not at issue in this appeal.  Rather, the issue before the Board is whether there was CUE in the September 1993 rating decision that implemented the February 1993 Board decision that granted service connection for PTSD, and the RO's subsequent assignment of a 100 percent evaluation effective October 19, 1987.  

In April 2013, the Court modified the Board's November 2011 decision "to remove the Board's findings that the July 1977 and July 1978 rating decisions were final" so as not to preclude him from advancing new theories of CUE, but otherwise affirmed the remainder of the decision.  See April 2013 Memorandum Decision.  The April 2013 Memorandum Decision noted that the Veteran submitted the following new arguments in his brief:

[H]e argues for the first time that the challenged September 1993 rating decision overlooked the fact that (1) he was not provided with "notice of the July 1978 decision awarding a 10[%] rating for service-connected depressive neurosis, effective January 19, 1978," (2) the July 1977 rating "decision awarding service connection for a psychiatric disorder was not a final decision with respect to the disability evaluation and effective date assigned," and (3) "the still pending December 1975 claim to reopen a previously denied claim for service connection [for] a psychiatric disability was granted and service connection was ultimately awarded on the basis of official service department records" not previously associated with the claim.  The appellant also contends that the Board, in the decision on appeal, compounded the "fundamental error committed in September 1993" in finding that the 1978 rating decision was final because the appellant did not file an appeal.

To the extent that the appellant asserts specific theories of CUE on appeal to this Court, those "assertions of CUE" were not before the Board. . . .  [I]n light of the above discussion, the Court holds that the Board was without jurisdiction to address the finality of the July 1977 and July 1978 rating decisions in the context of its adjudication of the narrow CUE challenge that it found was presented by the appellant in this case. . . .  As the appellant did not present the now-asserted
CUE allegations with respect to the finality of the July 1977 and July 1978 rating decisions in the context of whether the September 1993 rating decision was the product of CUE, the Court holds that the Board was without jurisdiction to address those issues."

Pertaining to the present appeal, the Veteran has now perfected an appeal with respect to various new theories that CUE exists in the July 1977, July 1978, and September 1993 rating decisions.  See Veteran's September 2010 claim; March 2012 rating decision; April 2012 Notice of Disagreement; November 2012 rating decision; December 2012 Statement of the Case; and February 2012 VA Form 9.  

After reviewing the new arguments identified in the April 2013 Memorandum Decision, as well as the other evidence of record, the Board has been able to identify the following specifically-pled theories of CUE that were not the subject of the Board's November 2011 decision.  In this regard, the Board notes that each theory of CUE is a separate and distinct matter.  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006) (holding that each wholly distinct and different theory of CUE underlying a request for revision is a separate matter).  

First, the Veteran asserts that there was CUE in the July 1977 rating decision regarding the December 30, 1975, effective date assigned for the grant of service connection for depressive neurosis because the RO failed to apply 38 C.F.R. § 3.156(b) (1977) (now codified at 3.156(c)) based on newly submitted service records, including his Medical Evaluation Board report, which would have allegedly placed the effective date back to the date of the Veteran's original claim for service connection and/or date of discharge in November 1967.  See September 2012 Decision Review Officer Hearing Tr.; September 2012 submission to the Court; February 2013 statement (asserting that the initial February 1968 rating decision should have been reconsidered based on the newly submitted service records, which were sufficient for the award of service connection); and October 2014 Board Hearing Tr. at 23, 32.  

Second, the Veteran asserts that there was CUE in the July 1977 rating decision regarding the assignment of a December 30, 1975, effective date for the grant of service connection for depressive neurosis because the Veteran did not receive notice that he was scheduled to report for prior scheduled VA examinations or notice of the corresponding rating decisions (of February 1968, October 1969, or January 1970), which denied his claims for failure to report for those VA examinations.  See April 2012 statement; December 2012 statement (alleging his claim from November 1967 is still pending and open); October 2014 Board Hearing Tr. at 32-33, 39.  

Third, the Veteran asserts that there was CUE in the July 1977 rating decision regarding the assignment of a December 30, 1975, effective date for the grant of service connection for depressive neurosis because the facts at that time "made it quite clear that the Veteran's failure to report for VA examination and to seek another examination appointment in the months immediately after his military discharge was attributable to his psychiatric disability."  See February 2013 statement.  

Fourth, the Veteran asserts that there was CUE in the July 1978 rating decision regarding the assignment of only a 10 percent rating, which was revised on the basis of CUE in November 2012 and made effective from the date he was awarded service connection-December 30, 1975.  See September 2010, October 2010 statement (claiming the military records alone substantiated a 50 percent rating), April 2012 statement (alleging that his depressive neurosis was not in remission), and September 2012 Decision Review Officer Hearing Tr. (stating that "a 10% rating...is way off because [of] the diagnosis of personality disorder").  

Fifth, the Veteran asserts that there was CUE in the September 1993 rating decision regarding the assignment of an October 19, 1987, effective date for the award of service connection for PTSD and subsequent assignment of a 100 percent rating because the RO should have recognized that the Veteran's claim for an increased rating for depressive neurosis remained open and pending since December 30, 1975, as a result of the fact that new and material evidence was submitted within one year of the July 1977 rating decision and the fact that the Veteran was never given proper 38 C.F.R. § 3.103 notice of the award of the 10 percent disability rating assigned by the July 1978 rating decision.  See September 2012 statement; September 2012 Decision Review Officer Hearing Tr. (attorney alleging that the Veteran was not provided with the rating decision but only the award letters); October 2014 Board Hearing Tr. at 32 (alleging that he was only advised that he was awarded pension, which was the greater benefit); February 2013 statement (stating that, because of the pending claim, there was error in assigning the October 19, 1987, date for the 100 percent rating rather than a higher initial disability rating effective December 30, 1975).  

Finally, the Veteran asserts that there was CUE in the September 1993 rating decision regarding the assignment of an October 19, 1987, effective date for the award of service connection for PTSD because his PTSD first started in service.  See September 2012 Decision Review Officer Hearing Tr. (indicating that the diagnosis of personality disorder was incorrect); October 2014 Board Hearing Tr. at 30 (suggesting that PTSD was not a known diagnosis in the medical community when the Veteran filed his early claims).  

The Board recognizes that, at the October 2014 Board hearing, the Veteran asserted that the RO, instead of denying the claim outright for failure to report to VA examinations in February 1968, October 1969, and January 1970 rating decisions, could have adjudicated and rated the disability based on the evidence of record.  See October 2014 Board Hearing Tr. at 25.  The Veteran's attorney clarified that this was not a separate motion for CUE because the issue of an earlier effective date for depressive neurosis could be addressed with his existing motion for CUE in the later July 1977 rating decision.  Id. at 26.  The Board finds that the newly raised issue of whether there was CUE in these earlier decisions need not be referred to the Agency of Original Jurisdiction (AOJ) in this case.  Rather, as will be explained in the decision below, the Board finds CUE existed in the July 1977 rating decision and determines that an earlier effective date is indeed warranted for the grant of service connection for depressive neurosis to the day following the Veteran's discharge from service.  Accordingly, insofar as this decision constitutes a full grant of the benefits sought on appeal with respect to the effective date for the grant of service connection for depressive neurosis, any newly raised issues involving CUE in the earlier rating decisions as a means of obtaining an earlier effective date for the grant of service connection for depressive neurosis are rendered moot.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of (1) whether there is CUE in a July 1978 rating decision, as revised in November 2012, which assigned a 10 percent rating for depressive neurosis effective December 30, 1975, and (2) whether there is CUE in a September 1993 rating decision that assigned an effective date of October 19, 1987, for the award of service connection for PTSD and the assignment of a 30 percent rating for PTSD (that was subsequently increased to 100 percent), are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran did not appeal the July 1977 rating decision that assigned an effective date of December 30, 1975, for the award of service connection for depressive neurosis and that decision became final.

2.  The July 1977 rating decision that assigned a December 30, 1975, effective date for the award of service connection for depressive neurosis failed to apply the then-in-effect 38 C.F.R. § 3.156(b) (1977) (now codified at 3.156(c)) to assign the earliest effective date permissible under the law for the grant of service connection for depressive neurosis.


CONCLUSIONS OF LAW

1.  The July 1977 rating decision that assigned an effective date of December 30, 1975, for the grant of service connection for depressive neurosis is final.  38 U.S.C.A. § 7105 (West 1977) [(West 2014)]; 38 C.F.R. §§ 3.156, 20.1103 (1977) [(2014)]. 

2.  The July 1977 rating decision that assigned an effective date of December 30, 1975, for the grant of service connection for depressive neurosis contains CUE, and as such, is herein revised to assign an effective date of November 14, 1967, for the grant of service connection for depressive neurosis.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2014); 38 C.F.R. §§ 3.156(b), 3.400(b) and (q) (1977).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The regulations governing the duties to notify and assist are not applicable to a claim for review of a prior final RO decision on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc) (holding that since CUE requests are not claims for benefits, the VCAA is not applicable); see also Parker v. Principi, 15 Vet. App. 407 (2002); Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (per curiam order) (citing Parker as "holding VCAA inapplicable to claim that RO decision contained CUE"); 38 C.F.R. § 20.1411(c), (d) (2014).  

II.  Finality of the July 1977 Rating Decision with Respect to the Effective Date Assigned for Service Connection for Depressive Neurosis

The Court, in its April 2013 decision, noted that the Veteran had presented new theories of CUE that were not before the Board in November 2011, including specifically that the July 1977 "rating decision awarding service connection for a psychiatric disorder was not a final decision with respect to the disability evaluation and effective date assigned."  (Emphasis added).  Based on his current appeal for CUE, the Board now has jurisdiction over the threshold legal inquiry of whether the July 1977 rating decision became final with respect to the effective date assigned.  

As an initial matter, the Board notes that the Veteran was provided with regulatory-compliant notice of the July 1977 rating decision by virtue of an August 1977 notice letter, with accompanying notice of procedural and appellate rights, sent to the Veteran's last known address of record.  Significantly, the Board finds that the Veteran did not initiate an appeal of the effective date assigned by submitting a Notice of Disagreement with the July 1977 rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Nor was any new and material evidence submitted within one year of the July 1977 rating decision under 38 C.F.R. § 3.156(a) (1977) (now codified at 3.156(b)) that would have a bearing on the effective date assigned.  

In making this determination, the Board acknowledges that, in November 2012, the RO determined that new and material evidence was submitted within one year of the earlier July 1977 rating decision.  Specifically, the RO determined that a VA examination conducted in May 1978 constituted "new and material evidence received prior to the expiration of the appeal."  Significantly, however, the May 1978 VA examination report, which diagnoses "depressive neurosis (previously established)" and describes the Veteran's symptomatology, does not contain evidence pertinent to the establishment of an effective date for service connection prior to December 30, 1975.  Therefore, contrary to the assertions of the Veteran, and notwithstanding the RO's determination that new and material evidence had been received within one year of the July 1977 rating decision with respect to the initial disability rating assigned for depressive neurosis, the July 1977 rating decision became final with respect to the assignment of a December 30, 1975, effective date.  

III.  CUE in the Assignment of an Effective Date of December 30, 1975, for Depressive Neurosis in the July 1977 Rating Decision

As discussed in detail above, the Veteran contends that the July 1977 rating decision that assigned a December 30, 1975, effective date for the award of service connection for depressive neurosis contains CUE.  

In one theory of CUE, the Veteran asserts that the July 1977 rating decision failed to apply the provisions of then-in-effect 38 C.F.R. § 3.156(b)(1977) (now codified at 38 C.F.R. § 3.156(c)) when assigning an effective date for the grant of service connection for depressive neurosis.  In this regard, the Veteran asserts that, based on the receipt of newly submitted service records, including the Veteran's Medical Evaluation Board report, proper application of this then applicable regulation would have placed the effective date for the grant of service connection back to the date of the Veteran's original claim for service connection and/or date of discharge in November 1967.  

In this regard, the Board notes that, in 1977, 38 C.F.R. § 3.156(b) provided:  

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Veterans Administration.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim. 

As an initial threshold matter, the Board finds that the Veteran has plead this theory of CUE with the specificity required by 38 C.F.R. § 20.1404(b).  See also Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (the alleged error(s) of fact or law must be described with some specificity and persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error).  

Moreover, the Board agrees that the provisions of 38 C.F.R. § 3.156(b) (1977) were for application at the time of the July 1977 rating decision and finds that it was CUE not to apply this regulatory provision in assigning an effective date for the grant of service connection for depressive neurosis.  In making this determination, the Board highlights that CUE is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403; Fugo v. Brown, 6 Vet. App. 40, 44 (1993); Bouton v. Peake, 23 Vet. App. 70 (2008); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  

In this case, the record reflects that the Veteran was discharged from service on November 13, 1967.  He filed his initial claim for service connection for a psychological disorder on November 27, 1967 (i.e., within several weeks of his discharge from service), which was denied in a February 1968 rating decision for failure to report to a VA examination.  He then refiled a claim on June 16, 1969, which was denied in rating decisions dated in October 1969 and January 1970 for failure to report to a VA examination.  At the time of the February 1968, October 1969, and January 1970 rating decisions, the only evidence of record was his service treatment records.  Significantly, however, in June 1977, VA received a copy of the Veteran's July 1967 Medical Board report and September 1967 Physical Review Council findings.  Of note, the September 1967 Physical Review Council findings stated that the Veteran was unfit for duty due to "neurotic depressive reaction," which was "the proximate result of active duty," and found that the Veteran was entitled to service separation pay "ratable at 10% in accordance with the standard Schedule for Rating Disabilities in current use by the Veterans Administration, Code 9405."  Notably, it appears that the July 1977 rating decision granted service connection for depressive neurosis solely based on a discussion of the newly submitted Medical Board and Physical Review Council evidence.  As such, these records were sufficient to establish entitlement to service connection for depressive neurosis, and in fact, served as the basis for awarding such benefits.  

As noted above, pursuant to 38 C.F.R. § 3.156(b) (1977), when new and material evidence in the form of service records are received, "the former decision will be reconsidered by the adjudicating agency of original jurisdiction."  (Emphasis added) (suggesting a non-discretionary obligation for VA to reconsider the former decision).  Notwithstanding the newly obtained service records, the July 1977 rating decision incorrectly identified the issue as a "reopened claim received 12-30-75," and went on to assign an effective date corresponding with the date of the December 30, 1975, claim.  In doing so, the RO failed to apply a regulatory provision extant at the time of the July 1977 rating decision that provided a basis for an earlier effective date for the grant of service connection.  

In this regard, the Board finds that reasonable minds could not differ as to the applicability of 38 C.F.R. § 3.156(b) (1977) in this case, and moreover, finds that it was CUE no to apply this regulation to assign an earlier effective date in the July 1977 rating decision.  Although VA did not codify the definition of "new and material evidence" until 1990 (see 55 Fed. Reg. 52,274 (Dec. 21, 1990) (adding a subsection to clarify the meaning of the term "new and material evidence"), the newly received July 1967 Medical Board report and September 1967 Physical Review Council findings were nonetheless new and material under the law existent at that time.  See Crippen v. Brown, 9 Vet. App. 412 (1996) (stating that the law applicable to reopening final RO disallowances in 38 C.F.R. § 3.156 remained unchanged from 1963 to 1990).  In this regard, the Board highlights that the Veteran's July 1967 Medical Board report and September 1967 Physical Review Council findings, which were initially received in June 1977, constitute relevant official service department records that existed and had not been associated with the claims file when the RO denied the Veteran's claim for entitlement to service connection for a psychiatric disorder in November 1967, October 1969, and January 1970.  Therefore, these records were new in that they were not previously of record.  They were also material in that they related to an unestablished fact necessary to substantiate the service connection claim.  In this regard, the Board notes that not only did these records raise a reasonable possibility of substantiating the claim, but they did in fact substantiate the claim.  See July 1977 rating decision.  

Notably, had the July 1977 rating decision applied 38 C.F.R. § 3.156(b) (1977) and reconsidered the "former decision," the effective date for service connection would not have been limited to the date of the claim to reopen-December 30, 1975.  In this regard, the Board notes that "former decision" is not defined by the regulation.  Significantly, however, the Board finds that case law speaks to the historical interpretation and application of this provision.  Specifically, in Cline v. Shinseki, 26 Vet. App. 18 (2012), the Court discussed the regulatory history of 38 C.F.R. § 3.156(c).  The Court looked at the pre-amended version of the regulation in effect in 2005, which used the same language as the 1977 version applicable in this case.  In this regard, the Court highlighted that, "Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction."  Cline, 26 Vet. App. at 21-22.  The Court then went on to explain that VA applied this provision by utilizing the following practice:  "[W]hen VA receives service department records that were unavailable at the time of the prior decision, VA may reconsider the prior decision, and the effective date assigned will relate back to the date of the original claim, or the date entitlement arose, whichever is later."  Cline, 26 Vet. App. at 22 (emphasis added) (citing 70 Fed. Reg. 35,388, 35,388 (June 20, 2005)).  Thus, according to the historical application of the regulation, the Board finds that VA utilized the language of 38 C.F.R. § 3.156(b) (1977) (later codified at 3.156(c)) as a vehicle for allowing an effective date as far back as the original claim for benefits when the date entitlement arose preceded the original claim.  

Accordingly, applying 38 C.F.R. § 3.156(b) (1977) to the facts of this case, insofar as the relevant July 1967 Medical Board report and September 1967 Physical Review Council findings existed and were not associated with the claims file when VA first decided the Veteran's claim in February 1968, and because the RO utilized these records in awarding benefits, effective date rules relevant to the original November 1967 service connection claim were for application at the time of the July 1977 rating decision.  In this regard, 38 C.F.R. § 3.400(b)(2)(a) (1964) instructed that the effective date for service connection claims shall be the "[d]ay following separation from active service or date entitlement arose if the claim is received within 1 year after separation from service."  As such, because the Veteran's November 27, 1967, claim for benefits was submitted the same month as his discharge from service on November 13, 1967, it was clear error for the July 1977 rating decision to assign an effective date other than November 14, 1967, the day following the date of the Veteran's discharge from service, for the award of service connection for depressive neurosis.  Therefore, the Board grants the Veteran's motion for CUE and finds that the July 1977 rating decision must be revised to assign an effective date of November 14, 1967, for the grant of service connection for depressive neurosis.  

In making this determination, the Board notes that insofar as the Board finds error in the RO's failure to apply 38 C.F.R. § 3.156(b) (1977) to assign the earliest effective date possible, the Veteran's other theories of error in the June 1977 rating decision regarding the assignment of a December 1975 effective date for the award of service connection for depressive neurosis (i.e., that the Veteran did not receive notice that he was scheduled to report for prior scheduled VA examinations or notice of the corresponding rating decisions that denied his claims for failure to report for those VA examinations and/or that the facts at that time "made it quite clear that the Veteran's failure to report for VA examination and to seek another examination appointment in the months immediately after his military discharge was attributable to his psychiatric disability") need not be further addressed and are herein rendered moot.  In this regard, the Board highlights that by assigning an effective date of November 14, 1967 (i.e., the date following the Veteran's separation from service) for the grant of service connection for depressive neurosis, the Board has assigned the earliest effective date permissible under the law.  


ORDER 

The July 1977 rating decision contained CUE in its assignment of an effective date of December 30, 1975, for the award of service connection for depressive neurosis, and a new effective date of November 14, 1967, for the award of service connection for depressive neurosis is granted.


REMAND

As explained above, the Board finds that a new effective date of November 14, 1967, is warranted for the award of service connection for depressive neurosis on the basis of CUE in the July 1977 rating decision.  However, the question of what rating is to be assigned to his disability from November 14, 1967, is a matter to be addressed by the AOJ in the first instance when the new effective date is implemented.  See 38 U.S.C.A. § 7104(a) ("All questions in a matter which...is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary"); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As such, on remand, the AOJ must adjudicate the initial rating to be assigned for depressive neurosis from November 14, 1967.

With regard to the remaining issues of (1) whether there is CUE in a July 1978 rating decision, as revised in November 2012, which assigned a 10 percent rating for depressive neurosis effective December 30, 1975, and (2) whether there is CUE in a September 1993 rating decision that assigned an effective date of October 19, 1987, for the award of service connection for PTSD and the assignment of a 30 percent rating for PTSD (that was subsequently increased to 100 percent), the Board finds that these issues are inextricably intertwined with the initial rating to be assigned by the AOJ for the Veteran's depressive neurosis from November 14, 1967.  In this regard, the Board notes that three theories of CUE raised by the Veteran on appeal remain potentially applicable.  

First, the Veteran contends that there was CUE in the July 1978 rating decision regarding the assignment of only a 10 percent rating, which was revised on the basis of CUE in November 2012 and made effective to the date he was awarded service connection, December 30, 1975.  See September 2010, October 2010 statement (claiming the military records alone substantiated a 50 percent rating), April 2012 statement (alleging that his depressive neurosis was not in remission), and September 2012 Decision Review Officer Hearing Tr. (stating that "a 10% rating... is way off because [of] the diagnosis of personality disorder").  Second, he contends that there was CUE in the September 1993 rating decision regarding the assignment of an effective date of October 19, 1987, for the award of service connection for PTSD and assignment of a 30 percent rating (that was subsequently increased to 100 percent) because the RO should have recognized that the Veteran's claim for an increased rating for depressive neurosis remained open and pending since December 30, 1975, as a result of the fact that new and material evidence was submitted within one year of the July 1977 rating decision, and the fact that the Veteran was never given proper 38 C.F.R. § 3.103 notice of the award of the 10 percent assigned by the July 1978 rating decision.  Finally, he contends that there was CUE in the September 1993 rating decision regarding the assignment of an October 19, 1987, effective date for the grant of service connection for PTSD because his PTSD first started in service.

Since the initial rating assigned by the AOJ for the Veteran's depressive neurosis from November 14, 1967, may impact his additional CUE claims, it would be premature for the Board to adjudicate the remaining theories of CUE that have been appealed at this time.  As such, these issues are deferred pending the AOJ's adjudication of the initial rating to be assigned for depressive neurosis from November 14, 1967.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must adjudicate the initial rating to be assigned for depressive neurosis from November 14, 1967.

2.  After accomplishing the above and any other development deemed necessary, readjudicate the remaining issues of whether there is CUE in a July 1978 rating decision (as revised in November 2012), that assigned a 10 percent rating for depressive neurosis effective December 30, 1975, and whether there is CUE in a September 1993 rating decision that assigned an effective date of October 19, 1987, for the award of service connection for PTSD and assignment of a 30 percent rating (that was subsequently increased to 100 percent).  In doing so, the RO must consider each of the three theories of CUE articulated by the Veteran, as outlined above.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


